                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-0325 FMO (Ex)                                 Date     July 29, 2019
 Title             Song Yune v. Jabez Enterprise, Inc., et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause


        On May 16, 2019, defendants requested that the court stay this matter so that an early
mediation could take place. (See Dkt. 20, Application for Stay[]). The court granted the request,
ordering plaintiff to “obtain the consent of a Mediator listed on the Court’s Mediation Panel,” and
instructing that mediation should be completed no later than July 15, 2019. (See Dkt. 21, Court’s
Order of May 17, 2019). As of the date of this order, it appears that plaintiff has failed to obtain
the consent of a mediator, and that the parties have not completed mediation as instructed. (See
Dkt. 22, Defendants’ Status Report on Early Mediation at 2). Accordingly, IT IS ORDERED THAT
on Thursday, August 1, 2019, at 10:00 a.m. in courtroom 6D of the First Street Courthouse,
the parties shall appear to explain why this case should not be dismissed or sanctions imposed
for failure to comply with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370
U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962). A stipulation of dismissal and/or notice of
settlement shall be deemed a satisfactory response to this order to show cause.

                                                                                  00      :     00
                                                         Initials of Preparer           vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 1 of 1
